February 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 REYNALDO LAFAYETTE JELKS, Appellant

NO. 14-12-00509-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

        This cause was heard on the transcript of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as rendered, which is
capable of reformation by this Court. Therefore, the judgment is REFORMED to
delete the specific amount of costs.
      The Court orders the judgment AFFIRMED as REFORMED.

      We further order this decision certified below for observance.